DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 07/06/2020 have been considered.

Drawings
The drawings filed on 04/09/2020 are accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, lines 2-3 of claim 1 recite the phrase “comprises a first end and a second.”  It is unclear as to what “a second” comprises.  Thus, it is vague and indefinite as to what “a second” comprises.  Applicant is suggested to amend line 3 of claim 1 to recite: --a second end;’’ as recited in claims 8 and 15.  Appropriate correction is required.
Claims 2-7, are rejected under 35 U.S.C. 112(b), second paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Allowable Subject Matter
Claims 8-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 8, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, an actuator provided in communication with at least one of first, second and third support arms, where a central body member is in communication with second ends of the first, second and third support arms, and where the central body member is rotatable relative to each of the support arms and translatable relative to the actuator.  Therefore, claim 8, and dependent claims 9-14, are allowable over the prior art of record.
The primary reason for the allowance of claim 15, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, an actuator operable to receive inputs from a controller and cause a rotation of at least one of first, second and third support arms, and a central body member in communication with bearing assemblies, and where the central body member is rotatable relative to each of the support arms and translatable relative to a frame.  Therefore, claim 15, and dependent claims 16-20, are allowable over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5,738,308, to Haag, discloses a system for supporting and selectively positioning an ion thruster relative to a surface of a spacecraft which includes three angularly spaced thruster support assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864